Order filed November 8, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-11-00663-CV
                                    ____________

                                 RICK BATY, Appellant

                                            V.

                   BOWEN, MICLETTE & BRITT, INC., Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-38177


                                        ORDER
       The reporter's record in this case was due September 27, 2011. See Tex. R. App. P.
35.1. As of this date, Katherine Chargaris has not filed her portion of the reporter’s
record. The court has not received a request to extend time for filing the record. We
therefore issue the following order.

       We order Katherine Chargaris to file her portion of the reporter’s record in this
appeal on or before December 8, 2011.

                                       PER CURIAM